Dismissed and Memorandum Opinion filed June 15, 2006








 
Dismissed and Memorandum Opinion filed June 15, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00353-CR
____________
 
KIMBERLY
MICHELLE SCHAFMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County,
Texas
Trial Court Cause No.
1323722
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, personally
signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed June 15, 2006.
Panel consists of
Justices Anderson, Edelman and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).